DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Yasuoka et al.(USPN 8293926; 10/23/2012) is withdrawn. Claim 20 has been cancelled.
Claim Rejections - 35 USC § 103 - New
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/27/2021 prompted the new ground(s) of rejection over Nichols et al.( OrganicLetters,2006,Vol.8,pp.1495-1498) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al.( OrganicLetters,2006,Vol.8,pp.1495-1498). Nichols et al. teach compound 9f in Table 2:

    PNG
    media_image1.png
    350
    387
    media_image1.png
    Greyscale

Nichols et al.s’ compound differ from instant compound 1B in that Nichols et al. teach a CH3 group between the two C=O groups instead of a H between the two C=O group found the instant claims. Compounds differing in CH3 versus H are obvious variants over one another absence a showing of one over the other. 
Claims 17-19,21-25 is/are rejected under 35 U.S.C. 103 as being obvious over Satterfield et al.(USPN 10294202; 5/21/2019) supported by US Provisional Application 62/160592; 5/12/2015). Satterfield et al.s’ Scheme 3, Synthesis Example 3 and Synthesis Example 5 in USPN ‘202 renders obvious the instant process for making compound of Formula 1C and compound of Formula 1B involving reduction compound 1B with nitromethane using nickel(II) chloride hexahydrate, sodium borohydride, dimethyl malonate and piperdine. Pertinent portions of the USPN ‘10294202 are copied and copied below:

    PNG
    media_image2.png
    380
    422
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    382
    328
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    950
    397
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    931
    696
    media_image5.png
    Greyscale


The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/27/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALTON N PRYOR/Primary Examiner, Art Unit 1616